Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Korea on Mar. 27, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 21 are directed to a method/server for providing an avatar service. However, each step of the claimed method has no any relationship of an avatar: receiving step is to receive an image through instant messaging application; extracting step is to extract skeleton information of the person object in the image; identifying step is to identify user account of person object; while removing step is to remove person object to get a background image. It is unclear how these steps of the method is to provide an avatar service. Further, the background image is not related to the extracting step and identifying step.

Claim 16 cites determining whether or not a size of an area corresponding to the first person object is equal to or greater than a preset threshold value. Here, claim 16 doesn’t further cite how to use this determination. If so, this determination step has no weight to the patentable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 cites the original image comprise a first person object and a second person object; wherein the removing the first person object from the original image to convert the original image to the background image comprises: removing the second person object from the original image to convert the original image to the background image. Here, it is unclear how to determine a background image: when the first person object is removed from the original image, the original image is converted to a background image; when the second person object is removed from the original image, the original image is converted to the same background image; or the first person object and the second person object are removed from the original image, the original image is converted to a background image. Further, claim 12 cites generating the synthesis image based on the first avatar information, second avatar information associated with the second user account, the skeleton information of the first person object, the skeleton information of the second person object, and the difference in depth. Here, claim 12 and its parent claim 2 don’t mention a generated synthesis image using second avatar information. It is unclear why generating a synthesis image is based on second avatar information and the skeleton information of the second person object. 
Claim 13 depends on claim 12 and is rejected based on the similar rationale.

Claim 15 cites transmitting, as identified user account information, the first user account to the user terminal; and receiving, as corrected user account information, a second user account that is different from the first user account, from the user terminal. It is unclear how to change from “as identified user account” to “as corrected user account information” based on a transmission from one device to a user terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104580121) in view of Molin et al. (US 2016/0086033).
As to Claim 1, Jiang teaches A method for providing an avatar service, performed by one or more processors, the method comprising:
receiving an original image including a first person object from a user terminal through an instant messaging application (Jiang discloses “step S110, first client end obtaining the picture of the suspected person…In this embodiment, the first client end and second client end can be installed on different terminals of the same application, mainly to WeChat, twitter, QQ communication application as the application platform that can be installed on the terminal of the mobile phone” at p. 9; “because this embodiment uses the manner of instant conversation between account” at p. 10);
identifying a first user account of the instant messaging application associated with the first person object (Jiang discloses “the picture of the suspected person and be pictures of people seeking to compare, judging whether to be the database picture of picture of the person matches with the suspected person” at p. 9, see also p. 31).
Jiang doesn’t teach extracting skeleton info of the first person object and generating a background image. The combination of Molin further teaches following limitations:
extracting skeleton information of the first person object, from the original image (Molin discloses an object shape identification module 36 to identify a shape of the object in the captured image in [0029]; “a facial recognition module 52 that analyzes image data of the pedestrian's face and identifies a facial image” in [0033]. Here, the shape of the identified object in the image refers to skeleton information of the first person object in the original image.);
removing the first person object from the original image to convert the original image to a background image (Molin discloses “analyzing the composite image to detect one or more features indicative of the object in the composite image, replacing object pixels with corresponding background pixels” in [0008].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jiang with the teaching of Molin so as to analyze the image to extract the shape of the object in the image, and replace the object pixels with the background pixels to generate a background image (Molin, [0008]).

As to Claim 4, Jiang in view of Molin teaches The method according to claim 1, wherein the removing the first person object from the original image to generate the background image comprises:
changing, in the original image, a first pixel value in a first area corresponding to the first person object based on a second pixel value in a second area other than the first area corresponding to the first person object (Molin discloses “analyzing the composite image to detect one or more features indicative of the object in the composite image, replacing object pixels with corresponding background pixels” in [0008].)

As to Claim 5, Jiang in view of Molin teaches The method according to claim 1, wherein the identifying the first user account of the instant messaging application associated with the first person object comprises:
comparing a face area in the first person object with face information of the first user account of the instant messaging application associated with the user terminal (Jiang discloses “the picture of the suspected person and be pictures of people seeking to compare, judging whether to be the database picture of picture of the person matches with the suspected person” at p. 9, see also p. 31).

As to Claim 6, Jiang in view of Molin teaches The method according to claim 5, further comprising:
obtaining the face information of the first user account based on at least one of an image included in profile information of the first user account and at least one video call image received from the user terminal
(Jiang discloses “the server transmits the picture to be seeking the suspected person each person to be searching photo information in the personnel database” at p. 2; “mainly to WeChat, twitter, QQ communication application as the application platform… human face identification technique” at p. 9; face recognition and comparison at p. 13.)

As to Claim 7, Jiang in view of Molin teaches The method according to claim 1, wherein the identifying the first user account of the instant messaging application associated with the first person object comprises:
comparing a face area in the first person object with face information of a second user account of an acquaintance of the first user account (Jiang discloses “the picture of the suspected person and be pictures of people seeking to compare, judging whether to be the database picture of picture of the person matches with the suspected person” at p. 9, see also p. 31).

Claim 17 cites the all the claim limitations of claim 1. Further claim 17 cites generating a synthesis image in which the person object in the original image is replaced with an avatar, based on the skeleton information, the avatar information, and the background image (Molin discloses “The processor is further configured to generate a semi-symbolic graphical representation of the object that comprises one or more object features detected in the first and second images, insert the semi-symbolic graphical representation of the object into the composite image at a calculated position of the object” in [0006]; “replacing object pixels with corresponding background pixels” in [0008]; “The semi-symbolic graphic is inserted into the blended image at the determined location of the pedestrian and having a height and width congruent to the pedestrian's height and width” in [0032].)

Claim 20 is rejected based upon similar rationale as Claim 1.
Claim 21 recites similar limitations as claim 1 but in a server form. Therefore, the same rationale used for claim 1 is applied.


Claims 2, 8, 10-13 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Molin and VAN OS et al. (US 2022/0070385).
As to Claim 2, Jiang in view of Molin teaches The method according to claim 1. The combination of VAN OS further teaches following limitation:
generating a synthesis image in which the first person object is replaced with an avatar based on first avatar information associated with the first user account and the skeleton information of the first person object (Molin discloses “Once the pedestrian shadow images have been replaced with background pixels, the processor executes a semi-symbolic icon generator 50 that generates a graphic representing the pedestrian and including one or more real-world features of the pedestrian (e.g., height, shirt color, pant color, etc.). The semi-symbolic graphic is inserted into the blended image at the determined location of the pedestrian and having a height and width congruent to the pedestrian's height and width” in [0032]; “In this manner, a semi-symbolic graphical representation of the pedestrian is generated for insertion into the surround view image and includes real-world features associated with the pedestrian” in [0045]. VAN OS further discloses “displaying a representation of the selected avatar option on the representation of the subject in the camera display region” in [0011], see also Fig 6F-6G. Here, the selected avatar can be an avatar of user account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jiang and Molin with the teaching of VAN OS so as to provide a user interface to allow user to select avatar for overlaying at the representation of the subject in the image (VAN OS, [0011]).

As to Claim 8, Jiang in view of Molin and VAN OS teaches The method according to claim 2, wherein the generating the synthesis image comprises:
converting the skeleton information of the first person object into avatar skeleton information based on the first avatar information; generating an avatar image based on the avatar skeleton information and the first avatar information; and inserting the avatar image into the background image (Molin discloses “analyzing the composite image to detect one or more features indicative of the object in the composite image, replacing object pixels with corresponding background pixels” in [0008]; “The semi-symbolic graphic is inserted into the blended image at the determined location of the pedestrian and having a height and width congruent to the pedestrian's height and width” in [0032].) 

As to Claim 10, Jiang in view of Molin teaches The method according to claim 1. The combination of VON OS further teaches wherein the original image comprises information of a camera angle indicating an angle of a camera at a time when the original image is captured by the camera, and wherein the method further comprises: generating a synthesis image in which the first person object is replaced with an avatar based on first avatar information associated with the first user account, the skeleton information of the first person object, and the information of the camera angle (VAN OS discloses “the electronic device (e.g., 600) displays a representation of a selected avatar on the representation of the subject in the camera display region (e.g., a displayed head or face portion of the user is replaced with (or overlaid by (e.g., opaquely, transparently, translucently)) a head of a virtual avatar that corresponds to the selected avatar)… In some embodiments, while displaying the representation of the selected avatar on the representation of the subject in the camera display region, the electronic device detects a change in pose ( e.g., position and/or orientation) of the subject… In some embodiments, in response to detecting the change in pose of the subject, the electronic device changes an appearance of the displayed representation of the selected avatar option based on the detected change in pose of the subject while maintaining display of the background (e.g., as described with respect to method 900 and FIGS. 9A-9B)” in [0394].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jiang and Molin with the teaching of VAN OS so as to change the appearance of the displayed representation of the selected avatar option based on the detected change in pose of the subject while maintaining display of the background enables the user to quickly and easily recognize that movements of the avatar correspond to and/or are based on detected movements of the user (VAN OS, [0394]).

As to Claim 11, Jiang in view of Molin teaches The method according to claim 1. The combination of VON OS further teaches estimating a camera angle of the original image; and generating a synthesis image in which the first person object is replaced with an avatar based on first avatar information associated with the first user account, the skeleton information of the first person object, and the camera angle (VAN OS discloses “the electronic device (e.g., 600) displays a representation of a selected avatar on the representation of the subject in the camera display region (e.g., a displayed head or face portion of the user is replaced with (or overlaid by (e.g., opaquely, transparently, translucently)) a head of a virtual avatar that corresponds to the selected avatar)… In some embodiments, while displaying the representation of the selected avatar on the representation of the subject in the camera display region, the electronic device detects a change in pose ( e.g., position and/or orientation) of the subject… In some embodiments, in response to detecting the change in pose of the subject, the electronic device changes an appearance of the displayed representation of the selected avatar option based on the detected change in pose of the subject while maintaining display of the background (e.g., as described with respect to method 900 and FIGS. 9A-9B)” in [0394].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jiang and Molin with the teaching of VAN OS so as to change the appearance of the displayed representation of the selected avatar option based on the detected change in pose of the subject while maintaining display of the background enables the user to quickly and easily recognize that movements of the avatar correspond to and/or are based on detected movements of the user (VAN OS, [0394]).

As to Claim 12, Jiang in view of Molin and VAN OS teaches The method according to claim 2, wherein the original image further comprises a second person object, and wherein the method further comprises:
extracting skeleton information of the second person object, from the original image (Molin discloses an object shape identification module 36 to identify a shape of the object in the captured image in [0029]; “a facial recognition module 52 that analyzes image data of the pedestrian's face and identifies a facial image” in [0033].;
detecting a second user account of the instant messaging application associated with the second person object (Jiang discloses “the picture of the suspected person and be pictures of people seeking to compare, judging whether to be the database picture of picture of the person matches with the suspected person” at p. 9, see also p. 31); and
determining a difference in depth between the first person object and the second person object in the original image (VAN OS discloses “depth camera sensor 175 is optionally used to determine a depth map of different portions of an image captured by the imaging module 143” in [0086]; “In some embodiments, device 600 parses objects (e.g., in image data) based on a detected depth of those objects [229]. Here, the first person and the second person have different depth value in the depth map.),
wherein the removing the first person object from the original image to convert the original image to the background image comprises:
removing the second person object from the original image to convert the original image to the background image (Molin discloses “analyzing the composite image to detect one or more features indicative of the object in the composite image, replacing object pixels with corresponding background pixels” in [0008]), and
wherein the generating the synthesis image comprises:
generating the synthesis image based on the first avatar information, second avatar information associated with the second user account, the skeleton information of the first person object, the skeleton information of the second person object, and the difference in depth (VAN OS discloses “depth data that can be used to determine a depth of objects in the field-of-view of camera 602. In some embodiments, device 600 parses objects (e.g., in image data) based on a detected depth of those objects” in [0229].)

As to Claim 13, Jiang in view of Molin and VAN OS teaches The method according to claim 12, wherein the determining the difference in depth between the first person object and the second person object in the original image comprises at least one of:
comparing a first foot position of the first person object with a second foot position of the second person object (Molin discloses “The position of the graphical representation is derived by calculating the pedestrian's foot location” in [0023]);
comparing a first face size of the first person object with a second face size of the second person object; and
comparing a first image depth of the first person object and a second image depth of the second person object based on depth information included in the original image (VAN OS discloses “depth camera sensor 175 is optionally used to determine a depth map of different portions of an image captured by the imaging module 143” in [0086]; “In some embodiments, device 600 parses objects (e.g., in image data) based on a detected depth of those objects [229].)

Claim 18 is rejected based upon similar rationale as Claim 8.
Claim 19 is rejected based upon similar rationale as Claim 10.


Claims 9 and  are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Molin and Xu (CN 111160130 A).
As to Claim 9, Jiang in view of Molin teaches The method according to claim 1. The combination of Xu further teaches following limitation:
in response to determining that there is no avatar information associated with the first user account, searching for an avatar having a highest similarity to the first person object by calculating a Euclidean distance between the first person and each of a plurality of pre-stored avatars (Xu discloses “user avatar after finishing the face detection operation, social account for different virtual identities, the associated technology the detected human face mapping to a common Euclidean space, and using image similarity detection to realize different avatar at the distance of the Euclidean space. realizing the human face mapping detected to Euclidean space mainly based on one pre-training model, a frame structure of the model as shown in FIG. 2” at p. 5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jiang and Molin with the teaching of Xu so as to calculate the Euclidean distance between different sets of two vector to obtain the similarity degree of heterologous account icon (Xu, p. 5).

Claim 14 and  are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Molin and Du et al. (US 2014/0193157).
As to Claim 14, Jiang in view of Molin teaches The method according to claim 1. The combination of Du further teaches following limitation: wherein the detecting the first user account of the instant messaging application associated with the first person object comprises:
in response to determining that the first person object is at least one of a side view and a back view of a first person, transmitting a message requesting information on the first user account associated with the first person object to the user terminal through the instant messaging application (Du discloses “Otherwise, if the information identification unit 120 cannot identify device information of the television, the mobile terminal device 100 determines that the picture of the front side of the television has not carried enough information of the television… More specifically, the information identification unit 120 displays a message on a screen of the mobile terminal device 100 to inform the user to take another picture of the television from another angle” in [0020].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jiang and Molin with the teaching of Du so as to determine to request for more image data if the current captured images are not enough to identify a user.


Claim 16 and  are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Molin and Wu et al. (US 9,385,324).
As to Claim 16, Jiang in view of Molin teaches The method according to claim 1. The combination of Wu further teaches wherein the extracting the skeleton information of the first person object comprises: determining whether or not a size of an area corresponding to the first person object is equal to or greater than a preset threshold value (Wu discloses detecting a subject in an image, analyzing the image based on comparing a size of the subject to an area threshold, and determining if the size is below the area threshold in claim 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jiang and Molin with the teaching of Wu so as to determine a size of a subject in the image by comparing the size of subject with an area threshold before processing the subject image at next step. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612